134 Ga. App. 852 (1975)
216 S.E.2d 676
DREW
v.
HAGY.
50456.
Court of Appeals of Georgia.
Submitted April 7, 1975.
Decided May 15, 1975.
Drew & Jones, Jack B. Drew, Jr., for appellant.
Hendon, Egerton, Harrison & Glean, E. T. Hendon, Jr., for appellee.
BELL, Chief Judge.
In this case plaintiff served interrogatories on defendant. Fifty-six days after service defendant answered some and specifically objected to six of those unanswered. Defendant sought no extension of time in which to answer or object. Plaintiff filed a motion to compel answers. The trial court sustained the objections to the six interrogatories and ordered defendant to answer the balance. Plaintiff appeals from this order under a certificate for immediate review. Held:
CPA § 33 (a) requires that answers and objections are to be served within 30 days after service of the interrogatories except that a defendant cannot be required to serve answers or objections within 45 days after service of the summons and complaint on him. (Code Ann. § 81A-133 (a)). Failure to file timely objections to the interrogatories is a waiver of the right to object. Aetna Life Ins. v. Greene, 116 Ga. App. 783, 788 (159 SE2d 87); Wright and Miller, Federal Practice and Procedure, § 2173. Thus the defendant waived his right to object and the trial court had no alternative but to grant plaintiff's motion to compel answers to all interrogatories. It was error to sustain the objections to the six interrogatories and not order them answered. We reverse with direction that the trial court enter an order compelling defendant to answer all interrogatories.
Reversed with direction. Webb and Marhsall, JJ., concur.